NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODOLFO GUZMAN-MARTINEZ,                        No.    18-72450

                Petitioner,                     Agency No. A073-856-793

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Rodolfo Guzman-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We consider questions of law de novo, and we review factual findings for

substantial evidence. Guan v. Barr, 925 F.3d 1022, 1031 (9th Cir. 2019). We

deny the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Guzman-Martinez failed to establish that it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 140, 1047 (9th Cir. 2009); Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and

crime in Mexico was not particular to the petitioner and insufficient to establish

eligibility for CAT relief). In determining whether Guzman-Martinez met his

burden of proof, the agency properly considered the lack of evidence of any past

torture. See Mairena v. Barr, 917 F.3d 1119, 1125 (9th Cir. 2019) (evidence of

past torture is relevant in assessing whether torture is more likely than not).

      PETITION FOR REVIEW DENIED.




                                           2